FIRST AMENDMENT TO EMPLOYMENT AGREEMENT FIRST AMENDMENT (this “Amendment”), dated as of October 29, 2009, to the Employment Agreement dated as of September 6, 2006 (the “Employment Agreement”), by and among LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware corporation with its headquarters in Providence, Rhode Island, and a wholly-owned subsidiary of the Parent (the “Company” and, together with Parent, the “LIN Companies”), and Scott Blumenthal (the “Executive”). W I T N E S S E T H: WHEREAS, the Executive and the LIN Companies are parties to the Employment Agreement; and WHEREAS, the parties desire to amend the Employment Agreement upon the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants contained herein, the undersigned hereby agree as follows: 1.Defined Terms.Terms defined in the Employment Agreement and used herein shall have the meanings given to them in the Employment Agreement. 2.Amendments to Section 5(b).The following shall be added as a new Section 5(b)(iv): “5(b)(iv)Solely with respect to calendar year 2009, Executive shall be eligible to receive a bonus payment calculated as set forth in this paragraph (iv) using a baseline bonus amount equal to sixty percent (60%) of the Performance Bonus Amount (the “2009 Results Bonus Base Amount”).The amount of the bonus awarded to Executive, if any, under this paragraph (iv) shall be an amount calculated as a percentage of the 2009 Results Bonus Base Amount (the “2009 Results Bonus Percentage”).The 2009 Results Bonus Percentage shall be the percentage set forth on Schedule 5(b)(2009) hereto that corresponds to the respective percentage by which Parent has achieved the EBITDA target established by the Board of Parent for 2009, as determined by the
